Citation Nr: 1452299	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder, not otherwise specified.  

2.  Entitlement to an extension beyond September 1, 2008, for a total convalescent rating under the provisions of 38 C.F.R § 4.30 based on surgery for cervical spine degenerative joint disease (DJD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision.  

In June 2013, the Veteran presented testimony before the undersigned.  A copy of the transcript has been associated with the claims file.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran testified during his hearing that he believes he is unemployable as a result of his service-connected disabilities.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, despite the fact the RO has not yet adjudicated this claim, it has been included on the title page of this decision.  

The issues of entitlement to increased ratings for lumbar and cervical spine disabilities, and entitlement to service connection for bilateral upper and lower extremity radiculopathy, cephalgia, and traumatic brain injury (TBI) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a disability rating in excess of 30 percent for major depressive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran had postoperative residuals that required continued use of a neck brace for three months as a result of his July 2008 cervical spine surgery


CONCLUSION OF LAW

The criteria have been met for an extension of a temporary total rating to November 1, 2008.  38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed below, the Board has determined that the Veteran meets the basic eligibility requirements for an extension to November 1, 2008, of his VA convalescence benefits under the provisions of 38 C.F.R. § 4.30.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30. 

The Veteran was granted a convalescent period of one month, from July 10, 2008 to September 1, 2008.  He contends that he is entitled to an extension beyond September 1, 2008, for his total convalescent rating under the provisions of 38 C.F.R § 4.30 based on surgery for his cervical DJD in July 2008.  He specifically contends that his surgery on July 10, 2008, was his second surgery for such disorder, and that he wore a neck brace collar for 90 days after the surgery.  Further, he states he was completely incapacitated during this time and required the help of his wife for daily activities.  As such, the Veteran asserts that he is entitled to temporary convalescent rating for a period of three months following his surgery.  See June 2013 Travel Board Hearing Testimony.  

VA treatment records dated during and after July 2008 indicate that the Veteran was given a neck brace to use as he needed.  During an August 2008 appointment, it was noted the Veteran was still wearing his neck brace.  The record does not contain a follow up appointment with a physician after August 2008.  Thereafter, the Veteran was scheduled for a VA examination in August 2009.  The VA examiner noted the Veteran's statements that he suffers from severe neck pain since service.  

Further, the Veteran provided testimony during his June 2013 Travel Board hearing that he used the neck brace for 90 days and was incapacitated for that entire period, requiring the assistance of his wife for daily activities.  The Board finds he is competent to report the need for a neck brace based on pain and the level of incapacitation during this period.  His testimony is also credible as it is not contradicted by any evidence of record.  

Accordingly, the Veteran is entitled to a period of convalescence totaling three months.  Therefore, based on the Veteran's June 2013 Travel Board hearing testimony that he required the use of the neck brace for 90 days following his surgery, and resolving doubt in his favor, the Veteran's convalescent period is extended to November 1, 2008.  38 C.F.R.§ 3.102.


ORDER

An extension of a temporary total rating for convalescence to November 1, 2008, pursuant to 38 C.F.R. § 4.30, is granted.


REMAND

During the videoconference hearing, the Veteran and his wife testified that since the last VA examination in August 2009 for his major depressive disorder, the severity of the symptoms associated with this disability have worsened.  In addition, the Veteran testifies that he continues to receive treatment for this disorder at the VA Medical Center in Orlando, Florida, and, in fact, VA treatment records dated through April 2013 have been associated with the claims file since the last VA examination.  In light of evidence indicating a possible worsening of symptoms, a current VA examination should be provided.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, as noted above, the Board has assumed jurisdiction over a claim for TDIU based on the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Service connection is in effect for major depressive disorder, rated at 30 percent disabling; low back strain, rated at 20 percent disabling; cervical spine DJD, rated at 20 percent disabling; and ganglionectomy of the left wrist, rated at 0 percent disabling.  He has a combined disability rating of 60 percent.  As this claim has not yet been addressed by the RO, the Board finds that further development is necessary as detailed below.  

Finally, on remand, any additional VA or private treatment records dated since April 2013 relevant to the Veteran's claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.

2.  The RO should obtain and associate with the claims file all VA treatment records dated since April 2013 and any private treatment records relevant to the Veteran's claim.  Any negative response should be in writing and associated with the claim file.

3.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service connected disabilities including any relevant symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any outstanding treatment records regarding the Veteran's claim, schedule the Veteran for a VA examination in order to assess the current nature and severity of his major depressive disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state in the examination report that the claims file was reviewed. 

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  Then, schedule the Veteran for a VA examination with a vocational rehabilitation specialist to determine if it is at least as likely as not that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities, either alone or in the aggregate.  In making this determination, the specialist should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Then readjudicate the appeal.  In doing so, the RO must specifically adjudicate whether a TDIU is warranted.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative a supplemental statement of the case.  The case should then be returned to the Board further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


